Banke, Judge,
concurring specially.
While I concur fully with all that is said in Judge McMurray’s opinion, I feel it should be pointed out that appellant in his brief relies heavily upon his enumeration of error No. 3, which states, "The verdict is strongly against the weight of the evidence. . .” (Emphasis supplied.)
A reading of the transcript clearly shows the evidence to be overwhelmingly sufficient. In the final analysis, it boils down to the question as to whom or what the jury will believe. The jury determines credibility. They weigh the evidence. This court cannot and should not rehash and re weigh the evidence. Evaluating the weight of the evidence addresses itself to the discretion of the trial court, not this court. Code § 70-206. O’Quinn v. James, 127 Ga. App. 94 (192 SE2d 507); Kramer v. Hopper, 234 Ga. 395 (216 SE2d 119).